Citation Nr: 1419482	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1972 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In July 2013, the Board remanded the issue on appeal for issuance of proper notice for service connection for PTSD, additional VA treatment records, a VA medical examination with medical opinion, and subsequent readjudication of the appeal.  As explained below, the Board finds that there was substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during active service.
  
2.  The Veteran does not have a current Axis I psychiatric diagnosis of PTSD.

3.  There was no psychiatric injury, stressful event, or psychiatric disease during service,.

4.  Symptoms of a psychosis were not chronic during service, were not continuously manifested since service, and did not manifest to a compensable degree within the first post-service year.  

5.  The current psychiatric disability, diagnosed as bipolar affective disorder, was manifested many years after service separation and is not causally or etiologically related to service.  

6.  Service connection for alcohol dependency disorder and tobacco use on a direct basis is precluded by law.  

7.  The Veteran's personality disorder was not subject to superimposed disease or injury during service.  





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.301, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Collectively, in the August 2008 and July 2013 notice letters, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Any timing defect was cured by issuance of proper notice followed by readjudication of the appeal.   

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  Pursuant to the July 2013 Board remand directives, VA treatment records dated from 1980 to 2013 were obtained.  

Also, pursuant to the July 2013 Board remand directives, in July 2013, the Veteran was provided with notice regarding the issue of service connection for PTSD.  Although the July 2013 notice letter did not advise the Veteran to submit a stressor statement, the notice letter notified the Veteran that he needed to provide evidence of injury in military service, or an event in service that caused an injury or disease; therefore, it is reasonable that the Veteran would understand from the July 2013 notice letter that he needed to provide evidence of a stressor event during service.  Also, the July 2013 notice letter advised the Veteran that he needed to provide evidence of a current mental disability.  For these reasons, the Board finds that the July 2013 notice letter is adequate, and no further notice is needed.  

The Veteran did not report for the VA medical examination that was scheduled in November 2013 pursuant to the Board's remand directives; consequently, no VA medical examination with a medical opinion has been provided in connection with the appeal.  Nonetheless, after review of the record to include the additional records obtained pursuant to the prior remand directives, the Board finds that no VA medical examination or VA medical opinion is needed because the weight of the evidence demonstrates no psychiatric injury, stressful event, or disease during service, chronic symptoms of a psychosis during service, continuous symptoms of a psychosis since service, a psychosis manifested to a compensable degree within one year of service, or psychiatric disability otherwise related to service.  The weight of the evidence demonstrates a psychiatric disability that was manifested many years after service and is not causally or etiologically related to service; therefore, no further efforts to provide the Veteran with a VA medical examination or VA medical opinion are necessary in this case.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with alcohol dependency disorder, tobacco use disorder, bipolar affective disorder, and a personality disorder.  None of the psychiatric diagnoses is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for the Veteran's tobacco use disorder and alcohol dependence on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.300, 3.301.  

The Veteran has a history of psychosis (see, e.g., June 2006 VA emergency room physician note (reporting a history of psychoses).  A psychosis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a psychosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

Service Connection Analysis for PTSD 

The Veteran contends that he has PTSD related to active service.  He has not identified any stressor events during service that may have caused PTSD.     

After a review of all the lay and medical evidence of record, the Board finds that the Veteran did not engage in combat with the enemy during service, and was not otherwise subjected to a stressful event during service.  The DD Form 214 reveals that he served as physical therapist during his period of active service, and had no foreign or sea service.  For these reasons, the Board finds that the Veteran did not engage in combat with the enemy during service, does not have combat service as contemplated by 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), and was not subjected to a stressful event during service; therefore, those provisions are inapplicable in this case.
  
The Board next finds that the weight of the evidence is against finding that the Veteran has a current Axis I psychiatric diagnosis of PTSD in accordance with DSM-IV criteria.  In December 2013, the Veteran answered "No" when asked if he had ever experienced or witnessed or had to deal with an extremely traumatic event that included actual or threatened death or serious injury to himself or someone else.  Also, when the VA treating medical provider mentioned the possibility of him having PTSD, the Veteran reported that he had "never even been in combat," and did not report a traumatic event related to service.  Based on the Veteran's responses, the VA medical provider determined that the Veteran did not meet the criteria for PTSD.  There is no competent medical opinion to the contrary of record.  

The Veteran has reported having a current diagnosis of PTSD at various times during VA medical appointments when reporting information relevant to his health history, and there are positive PTSD screens of record; however, no competent mental health professional is shown to have diagnosed PTSD in accordance with DSM-IV criteria.  A December 2009 VA psychiatry note includes a diagnosis of "R/O PTSD" secondary to childhood abuse, which shows that the treating VA mental health care provider did not then have sufficient data on which to render a PTSD diagnosis.  The phrase "rule out" is "typically used to identify an alternative diagnosis that is being actively considered, but for which sufficient data has not yet been obtained."  Alvin E. House, DSM-IV Diagnosis in the Schools 33 (2002).  "Rule out" is "a reminder or instruction to continue seeking the information which would allow a diagnosis to be conclusively identified or eliminated from consideration (for the present)."  Id.  Since the December 2009 VA psychiatric evaluation, no diagnosis of PTSD has been made by a competent mental health professional.  
    
Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced, he is not competent to diagnose a psychiatric disability because the diagnosis of PTSD requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  After evaluating the Veteran, VA mental health care providers who have training in psychiatric matters have determined that the Veteran does not meet the DSM-IV criteria for a psychiatric diagnosis of PTSD.  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a PTSD diagnosis is of no probative value and is outweighed by the competent evidence of record showing no PTSD diagnosis. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative; however, where, as here, the overall evidence of record overwhelmingly fails to support a diagnosis of the claimed disability, that holding is of no advantage.  As the weight of the evidence demonstrates that the Veteran does not have PTSD, the preponderance of the evidence is against the claim for service connection for PTSD, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Psychiatric Disability other than PTSD

After reviewing all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that there was a psychiatric injury or psychiatric disease during active service or that chronic symptoms of a psychosis were manifested during active service.  Service treatment records, which are complete, are absent of any complaints of, diagnoses of, or treatment for psychiatric symptoms during service.  On the June 1973 service separation (Chapter 13) report of medical history, the Veteran checked "No" when asked if he then had or had ever had: frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and periods of unconsciousness.  He also checked "No" when asked if he had ever been treated for a mental condition.  At the June 1973 service separation (Chapter 13) examination, the psychiatric system was clinically evaluated as normal.  Because the service treatment records were generated contemporaneous to service, they likely reflect accurately the Veteran's mental state during active service, including at service separation; therefore, they are of significant probative value.  See Buczynski v. Shinseki, 
24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Also, the lay and medical evidence shows no continuous symptoms of a psychosis since service separation, including to a compensable degree within one year of service separation.  The evidence shows that there was a thirty-three year period between service separation in 1973 and diagnosis of the current psychiatric disability (i.e., bipolar affective disorder) in 2006.  See Buchanan v. Nicholson, 
451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Earlier mental health records only show many years of treatment for alcohol abuse or alcohol dependence, and alcohol-related depression.  See, e.g., March 1988 VA progress note (reading that the Veteran did not have a thought disorder, had alcohol dependence and alcohol-related depression, denied any clinical symptoms of depression, and had a narcissistic personality disorder with some anti-social features).

Furthermore, the weight of the evidence shows that that the current psychiatric disability, which manifested many years after service, is not causally or etiologically related to service.  As stated above, the service treatment records are absent of any complaint of, diagnosis of, or treatment for a psychiatric disability, including symptoms related thereto, during service, and the earliest evidence of a psychiatric diagnosis (other than alcohol dependence/abuse) is not shown until many years after service separation.  There is no competent evidence of a link between the current psychiatric disability and active service.  

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See generally Kahana, 
24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  The weight of the evidence shows that symptoms of bipolar affective disorder were not manifested until over three decades after service separation.  Earlier mental health treatment was for the diagnosis of alcohol dependence and alcohol abuse.  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a current psychiatric diagnosis related to service is of no probative value and is outweighed by the medical 

evidence of record showing no psychiatric symptoms, diagnosis, or treatment for many years after service separation, and showing no link between the current psychiatric diagnosis of bipolar affective disorder and service. 

Although the VA treatment records show current diagnoses of alcohol dependence and tobacco use disorder on Axis I, service connection for alcohol abuse and a disability resulting from use of tobacco products on a direct basis is precluded by law; therefore, service connection for alcohol dependence and tobacco use disorder is not warranted.  38 C.F.R. §§ 3.300, 3.301.  

Also, regarding the current personality disorder, which has been variously diagnosed as borderline personality disorder and narcissistic personality disorder, the Board notes that such disorders are by definition preexisting disorders.  A personality disorder is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9, 4.127) in the absence of superimposed disease or injury.  Because the weight of the evidence shows no psychiatric disease or injury during active service, stressful event during service, or even symptoms of a psychiatric disorder, including chronic symptoms of a psychosis during service, a superimposed disease or injury during service is not shown; therefore, service connection for a personality disorder must also be denied.  

Thus, in summary, the weight of the evidence demonstrates no psychiatric injury, stressful event, psychiatric disease, or chronic symptoms of a psychiatric disability manifested in service; no symptoms of psychiatric disability continuously manifested since service; no psychiatric disability manifested to a compensable degree within a year of service separation; and no relationship between the 

Veteran's current psychiatric disability and service.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for a psychiatric disability other than PTSD must also be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


